NUMBER 13-11-00251-CV

                                   COURT OF APPEALS

                         THIRTEENTH DISTRICT OF TEXAS

                            CORPUS CHRISTI - EDINBURG


        IN RE HERSHEL PRICE AND THE TEXAS MEDICAL BOARD


                          On Petition for Writ of Mandamus.


                                MEMORANDUM OPINION

  Before Chief Justice Valdez and Justices Rodriguez and Benavides
                  Memorandum Opinion Per Curiam1

       Relators, Hershel Price and the Texas Medical Board, filed a “Conditional

Petition for Emergency Writ of Mandamus” on April 18, 2011. Relators have now filed a

motion to dismiss this original proceedings on grounds that the parties have resolved

their dispute.




       1
          See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is
not required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
      The Court, having examined and fully considered the motion to dismiss, is of the

opinion that the motion should be granted.     Accordingly, we GRANT the motion to

dismiss and DISMISS this original proceeding without regard to the merits.




                                               PER CURIAM


Delivered and filed the
20th day of April, 2011.




                                           2